70 S.E.2d 706 (1952)
235 N.C. 602
THOMASON et al.
v.
RED BIRD CAB CO., Inc., et al.
No. 668.
Supreme Court of North Carolina.
May 21, 1952.
*708 Philip R. Craver, Lexington, for plaintiffs-appellants.
Don A. Walser, Lexington, for defendants-appellees.
ERVIN, Justice.
The North Carolina Workmen's Compensation Act clearly demarcates the respective functions of the industrial commission and the courts in proceedings coming within the purview of the act.
The industrial commission has exclusive original jurisdiction of all workmen's compensation proceedings. Cooke v. Gillis, 218 N.C. 726, 12 S.E.2d 250; Hedgepeth v. Lumbermen's Mutual Casualty Co., 209 N.C. 45, 182 S.E. 704; Francis v. Carolina Wood Turning Co., 204 N.C. 701, 169 S.E. 654. It hears the evidence of the parties, and determines the questions at issue between them. It is required to embody its determination in a written award containing a statement of its findings of fact, its rulings of law, and all other matters pertinent to the questions at issue. G.S. § 97-84. The findings of fact of the industrial commission are conclusive and binding upon the courts if they are supported by competent evidence. G.S. § 97-86; Withers v. Black, 230 N.C. 428, 53 S.E.2d 668.
The superior court has appellate jurisdiction to review an award of the industrial commission for errors of law when a party to the proceeding in which the award is made appeals to it. G.S. § 97-86; Smith v. Southern Waste Paper Co., 226 N.C. 47, 36 S.E.2d 730; Fox v. Cramerton Mills, Inc., 225 N.C. 580, 35 S.E.2d 869; Winslow v. Carolina Conference Association, 211 N.C. 571, 191 S.E. 403, 408; Byrd v. Gloucester Lumber Co., 207 N.C. 253, 176 S.E. 572. An appeal lies to the supreme court from the judgment entered by the superior court on its review of the award of the industrial commission.
In passing upon an appeal from an award of the industrial commission in a proceeding coming within the purview of the act, the superior court is limited in its inquiry to these two questions of law: (1) Whether or not there was any competent evidence before the commission to support its findings of fact; and (2) whether or not the findings of fact of the commission justify its legal conclusions and decision. Henry v. A. C. Laurence Leather Co., 231 N.C. 477, 57 S.E.2d 760. The superior court cannot consider the evidence in the proceeding in any event for the purpose of finding the facts for itself. Reed v. Lavender Bros., 206 N.C. 898, 172 S.E. 877; Ussery v. Erlanger Cotton Mills, 201 N.C. 688, 161 S.E. 307. If the findings of fact of the industrial commission are supported by competent evidence and are determinative of all the questions at issue in the proceeding, the court must accept such findings as final truth, and merely determine whether or not they justify the legal conclusions and decision of the commission. Blevins v. Teer, 220 N.C. 135, 16 S.E.2d 659; Rankin v. Brown Mfg. Co., 212 N.C. 357, 193 S.E. 389. But if the findings of fact of the industrial commission are insufficient to enable the court to determine the rights of the parties upon the matters in controversy, the proceeding must be remanded to the commission for proper findings. Young v. Whitehall Co., 229 N.C. 360, 49 S.E.2d 797; Cook v. Bemis Lumber Co., 217 N.C. 161, 7 *709 S.E.2d 378; Farmer v. Bemis Lumber Co., 217 N.C. 158, 7 S.E.2d 376; Gowens v. Alamance County, 214 N.C. 18, 197 S.E. 538; Singleton v. Durham Laundry Co., 213 N. C. 32, 195 S.E. 34.
It is impossible to exaggerate how essential the proper exercise of the factfinding authority of the industrial commission is to the due administration of the workmen's compensation act. The findings of fact of the industrial commission should tell the full story of the event giving rise to the claim for compensation. They must be sufficiently positive and specific to enable the court on appeal to determine whether they are supported by the evidence and whether the law has been properly applied to them. It is obvious that the court cannot ascertain whether the findings of fact are supported by the evidence unless the industrial commission reveals with at least a fair degree of positiveness what facts it finds. It is likewise plain that the court cannot decide whether the conclusions of law and the decision of the industrial commission rightly recognize and effectively enforce the rights of the parties upon the matters in controversy if the industrial commission fails to make specific findings as to each material fact upon which those rights depend.
When the record before us is laid alongside these rules, it is manifest that the supposed findings of fact in the instant proceeding are not sufficiently positive and specific to enable the court to judge the propriety of the award. They consist in large measure of recitals of evidence, and argumentative comment thereon. They contain no definite determination as to what the deceased was doing at the time of his fatal injury, or as to any of the other crucial facts upon which the claim to death benefits and the defense to such claim depend. A factual basis for the award under review is not supplied by the general findings that "the death of James Reese Thomason was not occasioned by his intoxication," and that "the death of James Reese Thomason was the direct result of an injury by accident arising out of and in the course of his employment by the defendant employer." Gowens v. Alamance County, supra. Under the evidence in this proceeding, these indefinite findings constituted mere conclusions, and not findings of fact. Singleton v. Durham Laundry Co., supra. In addition, the conclusion that "the death of James Reese Thomason was not occasioned by his intoxication" is destroyed by the antagonistic finding that "the cause of the collision remains unexplained," and the conclusion that "the death of James Reese Thomason was the direct result of an injury by accident arising out of and in the course of his employment by the defendant employer" is nullified by the contradictory finding that "we have no way of knowing what transpired between 3:15 A.M. * * * and approximately 5:00 o'clock A.M., when the fatal wreck occurred."
For the reasons given, the proceeding was rightly remanded to the industrial commission. The order of remand is
Affirmed.